Title: From John Adams to George Thacher, 17 August 1798
From: Adams, John
To: Thacher, George



Dear Sir
Quincy Aug 17. 1798

I received yesterday your favour of July 31.—Inclosed are a few words in answer.—The Reason given by the Town of Kittery, for their address is the best that could be.—I wish I had time to have given them a more particular answer. But I receive daily addresses in such numbers, that in addition to the other indispensable Duties and Business of my station make it difficult for me to get along, and I fear I shall disoblige many worthy People, by my Inability to give that attention to them which they merit.—
Was there ever before such a continuation of Heat as has been from the 25 July to this Moment?—
I am my Dear Sir / Your very huml. Servt
John Adams